     Case 2:17-cv-01755-KJM-DB Document 46 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KASEY F. HOFFMANN,                                No. 2:15-cv-1382 KJM DB P
11                       Plaintiff,
12           v.                                         ORDER
13    LASSEN COUNTY, et al.,
14                       Defendants.
15

16
      KASEY F. HOFFMANN,                                No. 2:17-cv-1755 KJM DB P
17
                         Plaintiff,
18
             v.                                         ORDER
19
      MICHELE YDERRAGA,
20
                         Defendant.
21

22

23          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §
24   1983. Plaintiff has requested an extension of time “to next year” to file and serve oppositions to
25   defendants’ March 26, 2020 motions for summary judgment. Plaintiff states that the prison has
26   barred library access due to the COVID-19 pandemic. He contends that without library access he
27   cannot conduct meaningful legal research to oppose defendants’ motions.
28
      Case 2:17-cv-01755-KJM-DB Document 46 Filed 09/21/20 Page 2 of 2

 1            Plaintiff’s request for an open-ended extension of time is not supported by good cause.

 2   Plaintiff does not explain in his motion what sort of access, if any, he has to legal research

 3   materials. This court is aware that many prisons are permitting prisoners access to legal research

 4   materials through a paging system. That said, this court understands that legal research may be

 5   difficult, and more time-consuming, during the pandemic-related restrictions on prisoner

 6   movement. This court is willing to consider an extension of time for plaintiff to file his

 7   oppositions briefs but requires more information.

 8            Accordingly, IT IS HEREBY ORDERED as follows:

 9            1. Counsel for defendants is directed to contact the litigation coordinator at the California

10   Correctional Institution to determine what sort of access prisoners in plaintiff’s housing unit have

11   to legal research materials. Within fourteen days of the date of this order, defendants’ counsel

12   shall file a statement describing plaintiff’s access to legal research materials.

13            2. Also within fourteen days of the date of this order, plaintiff may file a statement

14   explaining what, if any, ability he has to obtain legal research materials.

15            3. After receiving defendants’ statement and any statement plaintiff wishes to provide,

16   this court will rule on plaintiff’s motion for an extension of time.

17   Dated: September 21, 2020

18

19

20
21

22   DLB:9
     DB/prisoner-civil rights/hoff1382+1755.36opp addit’l info
23

24

25

26
27

28
                                                                 2
